Contracts; breach; delays. — Plaintiff sues to recover damages for breach of its contract with the Navy Department for the manufacture and installation of three overhead-trolley conveyor systems at the Naval Air Station, Norfolk, Virginia. Plaintiff urges that its' damages were the result of delays occasioned by the defendant through the manner of delivery of materials to the worksite and through interference with performance of the contract in that the buildings were occupied by the Navy Department and by other contractors who were performing other contracts in connection with repairs and changes in the buildings. On May 17,1965, Trial Commissioner Richard Arens submitted a report of his findings of fact in which he concluded that the evidence did not warrant a holding that the defendant was responsible for any of plaintiff’s losses, that none of the delays on the part of the Government were inexcusable, that plaintiff as an experienced contractor for the installation of conveyors should have known that these conveyors would be installed in occupied buildings, and that plaintiff could have been sure of this if it had made an inspection of the jobsite before submitting its proposal. The commissioner also found that during the course of the installation work neither the employees of the defendant nor of the defendant’s other contractors materially interfered with the plaintiff’s work. The commissioner concluded that the defendant was not responsible for the losses incurred by plaintiff in performing the contract. On August 10, 1965, defendant filed a motion under rule 58 of the Court of Claims asking the court to adopt the commissioner’s report and to dismiss the petition inasmuch as the plaintiff had failed within the 45 days allowed by rule 58 to file its exceptions and brief. On October 29, 1965, the court issued an Order stating that since it was in agreement with the findings of fact, the summary and ultimate findings of the commissioner, it adopted them as the basis for its judgment that the plaintiff was not entitled to recover and that defendant’s motion to adopt the commissioner’s report be granted. The court ordered that the petition be dismissed.